 RENAISSANCE WEST MENTAL HEALTH CENTER441Renaissance West Community Mental-Health CenterandLocal 1640,American Federation of State,County and Municipal Employees,AFL-CIO.Case 7-CA-22310(2)-24 September 1985DECISION AND ORDERBY CHAIRMAN DOTSON ANDMEMBERSDENNIS AND BABSONOn 5 March 1985 Administrative Law JudgeHubert E. Lott issued the attached - decision. TheGeneral Counsel and the Respondent filed excep-tions and supporting briefs.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusionsand to adopt the - recommendedOrder. I-ORDERThe recommended Order of the administrativelaw judge is adopted and the complaint is dis=missed.-IIn agreeing with the result reached herem,Chairman Dotson finds itunnecessary to pass on the Respondent's bargaining obligation as a suc-cessor because the unit is inappropriate for bargaining under Sec.9(b)(1)of the ActEllen Rosenthal, Esq.,of Detroit, Michigan, for the Gen-eral Counsel.Gregory Reed Esq.,of Detroit,Michigan, for the Re-spondent.KathleenCallahan,President Local 1640, AFSCME,ofDetroit,Michigan, for the Charging Party.DECISION,STATEMENT OF THE CASEHUBERT E. LoTT, Administrative Law Judge. Thiscase was heard at Detroit, Michigan, - on November 28and 29, 1983, on unfair labor practice charges filed onJune 29 and July 28, 1983, by Local 1640, AmericanFederation of State, County, and Municipal Employees,AFL-CIO (the Union) againstRenaissanceWest Com-munity Mental Health Center (Respondent) and on thecomplaint issued August 10, 1983.The issues in this case are:(a)Whether or not Respondent is an employer en-gaged in commerce within the meaning of Section 2(2),(6), and (7) of the Act.- -(b)Whether or not the Union is a labor organizationwithin the meaning of Section 2(5) of the Act.(c)Whether or not-Respondent is a successor to Oper-ationHOPE " and the West Central Division of NewCenterCommunityMental`HealthServices(NewCenter).(d)Whether or not theunit in question is an appropri-ate bargaining unit.(e)Whether or not Respondent failed and refused torecognize and bargain with the Union as the exclusivecollective-bargaining representative of its employees.(f)Whether or not Respondent instituted a raise andnew personnel policies for its employees without priornotice and bargaining-with the Union.Respondent's answer to the complaint, duly filed,deniesthe commission of any unfair labor practices.The parties were afforded an opportunity to be heard,to call,examine,and cross-examine witnesses,and to in-troduce relevant evidence. Since the close of the hearing,briefs have been received from the parties in this case.On the entire record and based on my observation ofthe witnesses,and in consideration of the briefs submit-ted, I make the followingFINDINGS OF FACTI.JURISDICTIONRespondent is a private, nonprofit corporation orga-nized under the laws of the State of Michigan with itsoffice and place of business located at 13940 TiremanStreet,Detroit,Michigan: The Detroit-Wayne CountyCommunity Mental Health Board (258 Board) was cre-ated by Public Law 258 to disperse Federal, state, andcounty funds for the provision of mental health servicesto the citizens of Wayne County. Beginning on January1,1983,Respondent was under contract, with the 258Board -to provide such services for the West Central De-troit catchmentarea(geographicarea) for which it re-ceived $544,000 from State and local government and$375,000 in Federal block grants. Respondent is requiredby the 258 Board to provide five basic services to thecommunity: out-patient services, 24-hour emergencyservices, partial hospitalization, precourt screening, andconsultation and education services; however, the 258Board has no control over the labor relations of Re-spondent who retains control over the terms and condi-tions of employment of its employees. Respondent doesnot dispute the amount of revenue received or the sourceof the revenue, but instead contends that the Board hasdeclined to assert jurisdiction over nonprofit organiza-tions such as Respondent citing cases that predate the1974 healthcare amendmentsto the National Labor Re-lationsAct. I find based on the -evidence in this case thatRespondent is ,a health care -institution within the mean-ing of Section 2(14) of the Act.Youth Guidance Center,263 NLRB 1330 (1982). I further find that Respondent'sparticipation in the Federal block grant program and itsreceipt of Federal funds, which obviously comes fromout-of-state sources, demonstrate that Respondent's oper-ations have a substantial impact' on commerce.East Oak-land Community Health Alliance,218 NLRB 1270 (1975);Malcom' X Center for Mental Health,222 NLRB 944(1976). Since Respondent has'complete control over itspersonnel and labor relations, I find that it is engaged in276 NLRB No. 50 442DECISIONSOF NATIONAL LABOR RELATIONS BOARDcommerce within the meaning of Section 2(2), (6), and(7) of the Act.Respondent denies that the Union is a labor organiza-tion although it offered no evidence or argument in sup-port of its denial. The undisputed evidence indicates thatthisUnion has collective-bargaining agreements with 41private nonprofit employers. The Union represents theemployees covered by these agreements which have pro-visions relating to wages; hours, and conditions of em-ployment. At duly conducted union- meetings, the em-ployees represented by the Union discuss the terms andconditions of the agreements before ratifying them.Based on the above evidence, I find that the Union is alabor organization within -the meaning of Section 2(5) - ofthe Act..II.THE ALLEGED UNFAIR LABOR PRACTICESOperation-HOPE was established to provide mentalhealth services,i.e.,outpatient services,24-hour emer-gency services, partial hospitalization, precourt screeningand consultation,and education servicesfor thecitizensliving in the West Central- catchment areaof Detroit Itsofficeswere located at 13940 Tireman Street and its di-rector was Dr. Wilhelmenia Howell.Sometimeafter Oc-tober 1,1981,Operation HOPE contracted with the 258Board to provide the above services.On May 1,1979,MichiganCouncil No. 25 AFSCME,AFL-CIO,was certifiedby theMichigan EmploymentRelations Commission as the exclusive bargaining repre-sentativeof theemployees of Operation HOPE in a unitconsisting of.All clerk typists,secretaries,billing clerks,special-ists,accountants,intake clerks,medical records li-brarians, building attendants,therapists,art recrea-tion and occupational therapists,and communitymental health'workers; excluding,confidential em-ployees and supervisors as definedby the Act.Thereafter,pursuant to the policies of the Internationalunion,the bargaining unit was placed within thejurisdic-tion ofLocal 1640(theUnion).Union President Kath-leenCallahan subsequently negotiated a collective-bar-gaining agreement extending from March'1,1980, toSeptember30, 1981,for the employees of -OperationHOPE in a contract unit which is identical to that of acertifiedunit.After theexpiration of the-collective-bar-gaining agreement,the Union attempted to negotiate anew contract but was unsuccessful.A new agreementwas never successfully negotiated with any of the partiesin this case.The partiesdid verbally agree to apply theterms of the old agreement up until the time the 258Board terminated its contract with Operation HOPE.On July 21,1982, the 258 Board terminated its con-tractwith Operation HOPE and entered into an agree-ment with New Center to provide the same services inthe same catchment area.This agreement was finalized ina signed contract dated August 25, 1982. The.same serv-iceswere continued without interruption from the samelocation,to the same clients. New Center retained Dr.Howell as its director and all the employees formerlyemployed by Operation HOPE.In an agreement execut-ed on September 11, 1982, New Center agreed to recog-nize the Union and further agreed to maintain the Oper-ationHOPE employees in a separate unit, covered bythe old collective-bargaining agreement. The agreementfurther stated that, in the event of layoffs, "the WestCentral unit will be seen by the New Center administra-tion as an individual unit, separate and apart from theNew Center CMHC unit and staff." Job classificationsremained the same as those set forth in the prior contractwith Operation HOPE. Furthermore the terms includingdues checkoff of the expired agreement were adhered toby New Center management.New Center ceased operations for the West Centralcatchment area on December 31, 1982, and so informedthe Union by letter dated December 20, 1982. It furtherinformed the Union thatRenaissanceWest would assumeits responsibilities for theWest Central catchment areaon January 1, 1983. By letter dated December 30, 1982,Jane Everhart, president of the board of directors forRespondent, informed the Union that all employees ofNew Center were terminated; however, they would beretained until such time as Respondent could review per-sonnel files in an effort to determine whether to continuetheir employment permanently. Respondent contractedwith the 258 Board to provide the services formerly pro-vided by New Center effective January 1, 1983. Re-spondent continued without interruption to provide thesame services to the same clients in the same catchmentarea at the same location on Tireman Street, using essen-tially the same equipment and supplies which were leftby New Center. When Respondent commenced oper-ations, it retained all the New Center staff which consist-ed of 23 employees and 9 supervisory and managementpersonnel. On January 5, 1983, it discharged 7 employeesand 1 supervisor, retaining 16 former New Center em-ployees and 8 supervisoryand managementpersonnelwho received the same wages and benefits as they hadbeen receiving when employed at New Center.Although some job classifications were changed inmid-January 1983, the General Counsel presented evi-dence on theunit issueas follows:1.Community care giver technician under Respondentperforms the work of community mental health worker.2.Respondent has occupational therapists although theUnion was not aware of it.3. It is questionable whether or not .Respondent em-ploys art and recreational therapists.4.AlthoughRespondent employs secretaries, theUnion is not sure whether it employs clerk typists.5.Both New Center and Respondent employ intakeclerks. '--6. It is unclear whether-or not Respondent employsmedical records librarians.7.Respondent employs qualityassuranceperson whokeeps some client records but it is unclear whether NewCenter employed quality assurance person.°8.Both Respondent and New Center employed build-ing attendants,but it is unclear whether -that job classifi-cation existsat Respondent.9.The General Counsel is without knowledge whetheror' not Respondent employs specialists. RENAISSANCE WEST MENTAL HEALTH CENTER10. Both Respondent and New Center have a fiscal de-partment but the General Counsel is without knowledgeas to whether or not Respondent employs accountants.11. Both New Center and Respondent employ psychia-trists.Respondent presented unit evidence that it employs apsychometrician who is a therapist who performs psy-chologicaltesting. _The first week of January 1983 Callahan contactedHowell,rtwho was then directorat RenaissanceWest, andasked for a meeting to discuss the discharged employees,accrued sick leave, and vacation benefits for retained em-ployees and wages under the expired agreement.' Thepartiesmet on January 7, 1983, at the Tireman address.Callahan and Howell discussed the reasons for discharg-ing the seven employees and the Union felt Respondent'sreasons were inadequate. Howell apparently made no re-sponse. They discussed accrued benefits and Howell indi-cated that Respondent was not responsible for honoringany accrued benefits. Callahan told Howell that retainedemployees should not have to apply for a job as a newemployee and Howell made no response. Callahan toldHowell that the Union considered the expired OperationHOPE agreement to be in effect and requested moremeetings.Howell refused to respond to the agreementbut agreed to further meetings.Four or five subsequent meetings were held betweenCallahan and Howell wherein Callahan was permitted toreview the personnel files of the discharged employees;however, Howell refused to discuss the reasons for dis-charge with Callahan. On January 26, 1983, Callahansent Howell a letter requesting that the discharged em-ployees either be reinstated or that their grievances beprocessed.Everhart responded to Callahan's letter byher letter dated February 2, 1983, wherein she informedCallahan that Respondent had no contract with theUnion. Thereafter, Callhan's attempts to contact Howellwere unsuccessful.Everhart testified that since January 1, 1983, Respond-ent has not recognized the Union and will not bargainwith the Union because there is no contract between theparties. She testified that Respondent is a separate entityfrom that.of New Center and since there is no signedagreement, Respondent is under no duty to bargain col-lectively -with the Union.The parties stipulated that during February 1983, Re-spondent instituted new personnel policies relating toleave time, vacations, and fringe benefits which were dif-ferent from those that had previously existed. The partiesfurther stipulated that in the latter part of February 1983,Respondent gave a wage increase to all its employees.The testimony indicates that the Union was never noti-fied by the Respondent of these actions..On January 31, 1983, the Union filed a representationpetitionwith'theMichigan Department of Labor. Thispetitionwhich was withdrawn on February 28, 1983,does not include art and recreation therapists or occupa-tional therapists. The petition also lists the approximatenumber of unit employees as 25.443Analysis and ConclusionsA. Successorship IssueFrom the undisputed evidence offered, I find that NewCenter was a successor-to Operation'HOPE and, in fact,accepted its status as a successor employer by recogniz-ing and bargainingwith the Union. Moreover, I havevery little difficulty finding that-Respondent was the suc-cessor of New Center. Respondent's counsel disputes thisby arguing that Respondent operated with some differentfurniture and equipment and had some specialized pro-grams (rape prevention, handicap programs,' workshops,and volunteer programs) that New Center did not have.Ifind that the furniture and equipment argument is ofvery little significancewhen weighed against the evi-dence that both employers were performing the sameservices to the same clients in the same area using thesame business location. Respondent's other argument alsoisaccorded little weight because the evidence indicatesthat these services. were in existence at New Centerunder the consultation and education program. Further-more, Respondent's counsel made no attempt to provethat other than unit employees were performing theseservices. It is true, however, that one or two serviceswere performed by either volunteers or contract employ-ees, but. they would not be included in the bargainingunit in any event._The evidence supports a finding that Respondent per-formed the same'services for the same clients in the samecatchment area as that of its predecessor, using all theemployees and supervisors of the predecessor. Further-more, it performed these services 'at, the same businessaddress and without any hiatus. Therefore, I find thatRenaissanceWest is a successor employer to NewCenter.Virginia Sportswear,226 NLRB 1296 (1976);Mag-noliaManor Nursing Home,260 NLRB 377 (1982).B.Unit IssueThe status of the unit in this case raises serious ques-tions that were never resolved by the General Counsel atthe hearing. To begin with, the agreement between NewCenter and the Union executed on September 11, 1982,taken literally, because there was no explanation, indi-cates that New Center would treat the Operation HOPEemployees as a separate unit, apart from any New Centerunit employees. This strongly suggest that there wereNew' Center unit employees who were not in the bar-gaining unit. If that were not the case, I can see noreason for the language in that letter of recognition. Thissituation raises the question as to whether a bargainingorder shouldissue,when some of Respondent's employ-ees that it retained may be in the bargaining unit andsome may not, without giving Respondent an opportuni-ty 'to litigate each employee's status.I find that I cannot, under the circumstances, order theRespondent to bargain when the unit status of its em-ployees is unresolved and Respondent denies the GeneralCounsel's allegation that'the unit is appropriate.Another unit question was raised by certain sketchyevidence offered by the parties concerning job classifica-tion and duties "of employees working for the employers 444DECISIONSOF NATIONAL LABOR RELATIONS BOARDin questionFrom what little evidence was presented itseems clearthat no one knows which employees shouldbe includedin the unitand which should be excluded because no attemptwas made to match up job duties ofemployeesatRespondentwith job classifications in theunit description notwithstanding the fact that some jobclassicationsmay have changed In my opinion thisleaves theunit in astate of disarray and a bargainingorderwould not be appropriate under these circumstancesFinally it appears from the unit description as setforth in the certification and contract and by admissionsin the General Counsels brief that the unit contains professionaland nonprofessional employeesFurthermoretheGeneral Counsels brief impliedly admits that theprofessional employees were never accorded the opportumty of a separate vote in the state conducted electionThe General Counsel furtherargues inbrief that the unitiswallto wallwhich without further evidence and explanationmust include psychiatrists and therapistsTheGeneral Counsel argues that even though these are thefacts the Board will extend comity to the Michigan certificationand accorditthe sameweight and effect asthough it were a Board certificationInternational Telephone Corp159NLRB 1757 (1966) I disagree TheInternational Telephonecase isnearly 20 years old and itinvolves a complex factual situation which is peculiar tothat casealoneThe Board in that case did not disturbthe certification of a mixed unit primarily because theemployer and the union had a long history of uninterrupted collectivebargainingwith no objection raised byeither party for almost 20 years The Board stated thatSection 9(b)(1) of the Act does not preclude an employerand a unionfrom voluntarily establishingand maintaining a mixedunit for purposes of collective bargainingIn this case there has never been a Board certificationand there is no history of bargaining between the partiesUnder these circumstances should the Board honor thestate certification and place its imprimatur on this unitwhere as here the Respondent objects to such actionand hasnever agreed to a mixed unititwould in effectbe initiallyestablishing a mixed unitin violation of Section 9(b)(1) of the Act To the contrary I find that theBoard will not recognize the validity of state conductedelections and certificationsunlessthe provisions of Section 9(b)(1) have been followed in the case of mixedunitsMalcom X Center for Mental Health IncsupraMental Health Center222 NLRB 901 (1976)Accordingly for all thereasonsstated above I findthat the unit is not appropriate for the purposes of collective bargainingC Refusalto Recognize and BargainI find that the Respondent admitted it refused to recognize the Union as early as the first weekof January1983 and thereafter refused to bargain with the Unionover wages and personnel policies However I find thatno violation was committed by Respondent because theunit in question is inappropriate and is fatally flawed asto scopeAccordinglyI find that Respondent has committed nounfair labor practices as alleged in the complaintCONCLUSIONS OF LAW1Respondent is an employer engaged in commercewithin the meaning of Section2(2) (6) and (7) of theAct2The Unionis a labor organization within the meanmg of Section2(5) of the Act3Respondent is a successor employer of New Center4 The Unionis not the certified bargaining representarive in a unit consisting ofAll clerk typists secretaries billing clerks specialistsaccountants intake clerksmedical records Itbranans building attendants therapists art recreation and occupational therapists and communitymental health workers excluding confidential employees and supervisors as defined by the Act5Respondent has not engaged in any violation of Section 8(a)(1) and (5) of the ActOn these findings of fact and conclusions of law andon the entire record I issue the following recommended'ORDERIt is recommended that the complaint be dismissed inits entirety1If no exceptions are filed as providedby Sec102 46 of the Board sRules and Regulations, the fmdmgs,conclusionsand recommendedOrdershall as provided in Sec 102 48 of the Rules be adopted by theBoard and all objections to them shall be deemed waived for all purposes